 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8
      DEVIN WHITTIER,

 9
                          Plaintiff,                         NO. C17-0751RSL

10
                   v.
                                                             ORDER DENYING MOTION FOR
11
      SEATTLE TUNNEL PARTNERS, et al.,                       CONTEMPT

12
                          Defendants.

13

14
           This matter comes before the Court on plaintiff’s “Motion for Contempt.” Dkt. # 92. The
15
     Court’s order awarding fees set no deadline for payment, plaintiff made no request or demand
16
     for payment, and defendant Harris Rebar Seattle, Inc., tendered the amount awarded shortly after
17

18   the motion was filed. The motion is DENIED. The Court declines to award fees.

19
           Dated this 18th day of April, 2019.
20

21                                            A
                                              Robert S. Lasnik
22                                            United States District Judge

23

24

25

26

27

28   ORDER DENYING MOTION FOR CONTEMPT - 1
